Citation Nr: 9900026	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post 
cholecystectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in October 1996, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veterans claim of 
entitlement to an increased rating for his service-connected 
residuals of a cholecystectomy, currently evaluated as 10 
percent disabling.  The veteran subsequently perfected an 
appeal of that decision.  A hearing on this claim was held in 
Montgomery, Alabama, on July 14, 1998, before Jeff Martin, 
who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

The Board notes that the veteran has complained of pain in 
the site of the scar from his surgery.  However, the RO has 
evaluated the veterans claim solely on the basis of his 
status post cholecystectomy without evaluation of the scar.  
Under current United States Court of Veterans Appeals (Court) 
precedent, the Board must consider assigning separate 
evaluations for any distinct and separate symptomatology 
present; and such consideration should include the assignment 
of a separate evaluation for a scar.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therefore, upon appeal the Board 
will address these claims individually under separate rating 
provisions.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his residuals of a cholecystectomy 
are of sufficient severity that a rating greater than 10 
percent is warranted.  He specifically alleges that he has 
increased gas and sharp muscle spasm pain in his abdomen at 
the site of his surgical scar, particularly upon prolonged 
inactivity.  This pain has increased in severity and 
frequency as he has aged, and occurs up to 2 times a week.  
He also contends that this pain, along with other physical 
conditions, causes him to miss 1-2 days of work a month.   
DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim of entitlement to a 
rating greater than 10 percent for his status post 
cholecystectomy.  However, the record supports a separate 10 
percent rating for the scar associated with this surgery.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veterans claims has been developed.

2.  The veterans status post cholecystectomy is manifested 
by muscle spasms upon prolonged inactivity, increased gas, no 
vomiting, no anorexia, no diminished appetite, no malaise, no 
weight loss, no weakness, and no abnormalities upon a 
sonogram.

3.  The veterans scar is manifested by episodic pain at the 
site of the incision, and no evidence of an incisional 
hernia.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a scar on the 
right upper abdomen due to a cholecystectomy, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).

2.  The criteria for a rating greater than 10 percent for 
residuals of a cholecystectomy, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7318 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellants contentions regarding the increase in 
severity of his status post cholecystectomy constitute a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

The record reveals that the RO originally granted service 
connection for the veterans status post cholecystectomy in a 
January 1970 rating decision, assigning a noncompensable 
rating thereto, effective October 20, 1970, his date of 
discharge.  In May 1994, the RO granted the veteran an 
increase in the evaluation of this disability to 10 percent, 
effective February 22, 1994, the date his claim was received.  
The RO has not issued a rating decision or evaluation with 
regard to the veterans scar due to his service-connected 
cholecystectomy.

As noted above, the veteran contends that his service-
connected status post cholecystectomy is of sufficient 
severity to warrant a rating greater than 10 percent.  He 
alleges that he has muscle spasms/pain after prolonged 
inactivity up to 2 times a week.  After a review of the 
record, the Board finds that the preponderance of the 
evidence is against the veterans claim.  However, evaluating 
the veterans complaints regarding pain at the site of his 
scar, the Board finds that a separate 10 percent rating for 
this residual is warranted.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Turning initially to the veterans claim for an increase due 
to his status post cholecystectomy, in evaluating claims 
involving the gastrointestinal system, the regulations note 
that, although there are many different diseases associated 
with the abdominal region which may vary in their site of 
pathology, these diseases generally involve a common 
disability picture.  38 C.F.R. § 4.113 (1998).  
Consequently, disabilities of the digestive system do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  Id.  

In keeping with this conclusion, the ratings governing the 
digestive system provide that evaluations under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  38 C.F.R. 
§ 4.114 (1998).  A single evaluation will be assigned under 
the Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id. 

With these provisions in mind, the Board notes that the RO 
ascertained the severity of the veterans status post 
cholecystectomy by application of the criteria set forth in 
38 C.F.R. § 4.114, Diagnostic Code 7318, governing the 
removal of the gall bladder.  Under this provision, a 10 
percent rating is warranted for mild symptoms and a 30 
percent rating is warranted for severe symptoms.  

A review of the evidence of record shows that the veteran has 
not received treatment from a physician for this disorder 
since 1994, other than his VA compensation examination in 
September 1996.  The September 1996 examination report shows 
that veteran complained of increased muscle spasms in his 
right upper abdomen with increased gas and belching.  The 
examiner noted a well-healed incision in the right subcostal 
area with no evidence of an incisional hernia.  The 
examination report also indicates that the veteran has nausea 
once a month, no vomiting, moderate pain, no anorexia, a good 
appetite, no malaise, no weight loss, and no weakness.  He 
was diagnosed with post cholecystectomy syndrome with 
persistent right upper quadrant muscle spasms.  An April 1994 
VA examination, upon which the RO based its grant of a 10 
percent rating, found good bowel sounds, no rebound or 
masses, and no vomiting, nausea, or bowel movement change.  
The veteran was diagnosed with status post cholecystectomy 
with a fairly large scar and the possibility of abdominal 
musculature adhesive type pain.

At a July 1998 hearing before a member of the Board, the 
veteran testified that he had abdominal pain up to 2 times a 
week, particularly after inactivity.  He also testified that 
he self-medicates his disability with over-the-counter 
remedies such as Tagamet, Maalox, and Rolaids, with limited 
success.  He stated that he misses one or two days of work a 
month, although it was not clear whether these absences were 
due solely to his service-connected disability or to this 
disability in conjunction with other non-service-connected 
disabilities.  He denied having any nausea in conjunction 
with his abdominal pain, despite evidence in the record 
indicating he previously had such nausea.  Additionally, he 
testified that a sonogram performed in 1996 at the time of 
his VA examination showed nothing was wrong. 

Given the above evidence, the Board finds that the 
manifestations of the veterans disability more closely 
approximate mild symptoms (10 percent).  While the veteran 
has adequately demonstrated that he has abdominal pain upon 
inactivity, he does not have associated nausea, vomiting, 
weight loss, malaise, weakness, or appetite loss.  Moreover 
he reported at his examination in September 1996 that the 
pain was only moderate, and testified in July 1998 that his 
sonogram was normal.  In addition, he has not sought 
treatment for this problem, other than over the counter 
medication, since 1994.  Weighing all this evidence, the 
Board finds that it does not support a finding of severe 
symptoms (30 percent) due to his service-connected 
cholecystectomy, the preponderance of evidence weighs against 
the claim; and the evidence in this case is not so evenly 
balanced as to require application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 
(1998).  Accordingly, the veterans claim of entitlement to a 
rating greater than 10 percent is denied.

Turning to the separate evaluation of the veterans scar 
associated with his cholecystectomy, under the regulations a 
10 percent rating is warranted for superficial scars that are 
tender and painful upon objective demonstration.  38 C.F.R. 
§ 4.118 (1998), Diagnostic Code 7804.  The above evidence 
shows that both VA examiners have indicated that the 
veterans scar may be causing abdominal musculature adhesive 
type pain, despite the absence of frank tenderness on 
examination.  Weighing this evidence, and giving the veteran 
the benefit of all reasonable doubt arising therefrom, the 
Board finds that the evidence satisfies the criteria for a 
compensable rating for a painful scar.  Consequently, having 
met the requirements for a compensable rating, under the 
dictates established in Esteban, the Board grants the veteran 
a separate 10 percent rating for a scar due to his service-
connected cholecystectomy.  As a 10 percent rating is the 
only one available, no discussion of the applicability of the 
next highest rating is required.
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an increased rating for status post 
cholecystectomy is denied.

A 10 percent rating for a scar due to service-connected 
cholecystectomy is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
